Case: 18-13671   Date Filed: 08/30/2019   Page: 1 of 5


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13671
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cv-23014-FAM



ERIC WILSON,

                                                           Petitioner-Appellant,

                                   versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 30, 2019)

Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:
                Case: 18-13671        Date Filed: 08/30/2019       Page: 2 of 5


       Eric Wilson filed a pro se habeas corpus petition under 28 U.S.C. § 2254

alleging ineffective assistance of trial counsel. The district court denied Wilson’s

petition. Wilson now appeals, arguing that the state violated his rights under

Batson v. Kentucky, 476 U.S. 79 (1986), because the reason the state gave for

striking two African American jurors was equally applicable to a Caucasian juror

that was not stricken. Wilson’s Batson argument is outside the scope of the

Certificate of Appealability (COA). 1 And in any event, Wilson has failed to meet

his burden to show prejudice under Strickland v. Washington, 466 U.S. 668 (1984).

We affirm.

                                                I.

       We review a district court’s denial of a § 2254 petition de novo. Bester v.

Warden, 836 F.3d 1331, 1336 (11th Cir. 2016). We will not decide any issue not

specified in the COA. Murray v. United States, 145 F.3d 1249, 1251 (11th Cir.

1998). Whether an issue is specified in the COA is determined in light of the

pleadings and other parts of the record. Id. We also liberally construe arguments

in a pro se prisoner’s brief. White v. Butterworth, 70 F.3d 573, 574 (11th Cir.

1995).


1
 The state also argues that Wilson failed to exhaust his claim in the post-conviction court. See
28 U.S.C. § 2254(b)(1)(A). Because we conclude that Wilson’s argument is meritless, we
decline to consider whether it was properly exhausted. 28 U.S.C. § 2254(b)(2); Lambrix v.
Singletary, 520 U.S. 518, 525 (1997).


                                                2
              Case: 18-13671     Date Filed: 08/30/2019    Page: 3 of 5


      The arguments in Wilson’s brief are outside the scope of the COA. The

district court only granted a COA on Ground 13. Ground 13 pertained to whether

trial counsel was ineffective under Strickland for failing to preserve for direct

appeal the variance in treatment between the two African American jurors and the

similarly situated Caucasian juror. The district court specifically explained that it

was not granting a COA on Ground 1. In Ground 1, Wilson argued that the state

violated his rights under Batson because the reason for striking the two African

American jurors was equally applicable to the Caucasian juror. Wilson’s COA

was thus expressly limited to the Strickland claim. Even so, Wilson’s brief focuses

exclusively on his Ground 1 argument that the state’s race-neutral reason for

striking the two African American jurors was not genuine. Wilson does not cite

Strickland in his opening brief, let alone demonstrate that he could satisfy

Strickland’s high burden.

                                          II.

      To the extent that we liberally construe Wilson’s brief to be within the scope

of the COA, his claim fails. The Antiterrorism and Effective Death Penalty Act of

1996 (AEDPA) provides that, after a state court has adjudicated a claim on the

merits, a federal court may grant habeas relief only if the state court’s decision was

(1) contrary to, or involved an unreasonable application of, clearly established

federal law, as determined by the Supreme Court, or (2) based on an unreasonable


                                           3
               Case: 18-13671     Date Filed: 08/30/2019    Page: 4 of 5


determination of the facts in light of the evidence presented in the state court

proceeding. 28 U.S.C. § 2254(d). While we review the district court’s decision de

novo, our review of the state habeas court’s decision is with deference. Reed v.

Sec’y, Fla. Dep’t of Corr., 593 F.3d 1217, 1239 (11th Cir. 2010). Under AEDPA,

this standard is highly deferential, and demands that state court decisions be given

the benefit of the doubt. Renico v. Lett, 559 U.S. 766, 773 (2010).

      A state court decision involves an “unreasonable application” of Supreme

Court precedent if the state court correctly identifies the governing legal principle

but applies it to the facts of the petitioner’s case in an objectively unreasonable

manner. Brown v. Payton, 544 U.S. 133, 141 (2005). The petitioner must show

that the state court’s error was so unjustified under existing law that the ruling was

beyond any possibility for fair minded disagreement. White v. Woodall, 134 S. Ct.

1697, 1702 (2014).

      For ineffective assistance of counsel claims raised in a § 2254 petition, the

inquiry turns upon whether the relevant state court decision was contrary to, or an

unreasonable application of, Strickland v. Washington, 466 U.S. 668, 687 (1984).

Cullen v. Pinholster, 563 U.S. 170, 189 (2011). To succeed on an ineffective

assistance of counsel claim, a defendant must show both that (1) his counsel’s

performance was deficient; and (2) the deficient performance prejudiced his

defense. Strickland, 466 U.S. at 687.


                                           4
                Case: 18-13671       Date Filed: 08/30/2019      Page: 5 of 5


       Prejudice exists when there is a “reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. A reasonable probability is a probability sufficient to

undermine confidence in the outcome. Id. The petitioner must show that the

likelihood of a different result is substantial. Harrington v. Richter, 562 U.S. 86,

112 (2011). When counsel fails to object to the specific Batson grounds raised in a

§ 2254 petition, we focus on the likelihood of a more favorable result at trial. See

Davis v. Sec’y for Dep’t of Corr., 341 F.3d 1310, 1314 (11th Cir. 2003).

       Wilson has failed to meet his burden of showing that the state court’s

decision was an unreasonable application of Strickland by finding that he failed to

show that any ineffectiveness prejudiced the outcome of his trial. See Richter, 562

U.S. at 112. Even liberally construing his brief, Wilson’s only argument is that a

more racially balanced jury would have been less likely to convict him. This

conclusory argument falls short of showing a substantial likelihood of a different

result. See Strickland, 466 U.S. at 694; Richter, 562 U.S. at 105.

       To the extent Wilson’s brief is within the scope of the COA, he has failed to

meet his burden of showing prejudice under Strickland.2 We therefore affirm.

       AFFIRMED.



2
  Because Wilson has failed to show prejudice, we decline to consider whether he established
that his trial counsel’s performance was deficient. See Strickland, 466 U.S. at 697.
                                               5